693 N.W.2d 814 (2005)
472 Mich. 873-882
McDonnell
v.
American Nat. Red Cross.
Docket Nos. 126769, 126770, COA Nos. 243320, 245043.
Supreme Court of Michigan.
March 10, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the June 29, 2004 judgment of the Court of Appeals is considered and, in lieu of granting leave to appeal, we VACATE in part the June 29, 2004 judgment of the Court of Appeals and we REMAND the case to that court for reconsideration of the issue whether plaintiff stated a cause of action in ordinary negligence in light of Bryant v. Oakpointe Villa Nursing Center, 471 Mich. 411, 684 N.W.2d 864 (2004).